ORDER
LLOYD J. MANNING, formerly of SOUTH ORANGE, who was admitted to the bar of this State in 1986, and who consented to his disbarment by the State of New York, having been ordered to show cause on October 14, 1992, why he. should not be temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him in the State of New Jersey, and respondent having failed to appear on the return date of the Order to Show Cause, and good cause appearing;
It is ORDERED that LLOYD J. MANNING is hereby suspended from the practice of law, effective immediately, pending the further Order of this Court; and it is further
ORDERED that respondent shall be restrained and enjoined from practicing law during the period of his suspension and that he shall comply with Regulation 23 of the Administrative Guidelines Governing Suspended Attorneys; and it is further
*324ORDERED that the Office of Attorney Ethics shall take such protective action pursuant to Rule l:20-ll(c) as it deems appropriate, including the transfer to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund the attorney account funds held by LLOYD J. MANNING in any New Jersey financial institution.